765 F.2d 147
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.DANNY C. STOCKARD, DEFENDANT-APPELLANT.
NO. 84-5727
United States Court of Appeals, Sixth Circuit.
5/13/85

ORDER
BEFORE:  KEITH, MARTIN, and JONES, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's motion for appointment of counsel and transcript at government expense and his response to this Court's show cause order.


2
It appears from the record that the order denying reduction of sentence was entered July 18, 1984, though not received by appellant until July 24, 1984.  The notice of appeal was mailed on July 26, 1984.  The notice of appeal filed on July 31, 1984 was one day late.  Rules 4(b) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(b), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983); United States v. Hoye, 548 F.2d 1271 (6th Cir. 1977).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the appeal be and hereby is dismissed without prejudice to any right of appellant to seek an extension of time from the district court for filing the July 31, 1984, notice of appeal.  Rule 9(d)(1), Rules of the Sixth Circuit.


5
It is further ORDERED that appellant's motion for appointment of counsel and transcript at government expense be and hereby is denied.